UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7428



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY THEODORE FONVILLE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-92-7, CA-97-79-7-F)


Submitted:   December 29, 1998             Decided:   March 4, 1999


Before WIDENER and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Theodore Fonville, Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Anthony Fonville seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), without prejudice, to apply to this Court for autho-

rization to file a successive § 2255 motion under 28 U.S.C.A. §

2244 (West 1994 & Supp. 1998). This court denied Fonville’s motion

for authorization to file a successive § 2255 motion.                  In re

Fonville, No. 98-679 (4th Cir. Dec. 11, 1998).         Because Appellant

did not receive authorization under § 2244, he is unable to file a

successive § 2255 motion in the district court.          Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

deny   Fonville’s   motion   for   appointment   of   counsel.    We    deny

Fonville’s motion for oral argument because the facts and legal

contentions are adequately set forth in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                     2